        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 1 of 21                     FILED
                                                                                 2019 Sep-09 PM 04:29
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION


KELLIE G. SMITH.                             )
                                             )
                         Plaintiff,          )
                                             )
VS.                                          ) CASE NO. 2:19-cv-01357-RDP
                                             )
                                             )
THE BORAD OF TRUSTEES OF                     )
THE UNIVERSITY OF ALABAMA,                   )
THE UNIVERSITY OF ALABAMA                    )
HOSPITAL,                                    )
                                             )
                                             )
                         Defendants.         )

                           AMENDED COMPLAINT

                                      Parties

      1. Plaintiff, Kellie G. Smith, (hereinafter referred to as “Smith”) an African-

American female, is of sound mind, over the age of nineteen (19) years and at all

times relevant hereto, was a resident of the Northern District of Alabama, Southern

Division.

      2. The Defendant, The Board of Trustees of the University of Alabama, is a

state governmental entity, governing and overseeing the operation of three, 4 year

post-secondary educational institutions, including Smith’s employer, the

University of Alabama at Birmingham, Health System. The Defendant is organized


                                                                                    1
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 2 of 21



and operated pursuant to the laws of the State of Alabama, as mandated and

chartered by the Alabama State Legislature and at all time relevant hereto was the

employer of Smith.

      3. The Defendant, the University of Alabama Hospital, (hereinafter referred

to as “UAB”) which is owned and operated by the Defendant, The Board of

Trustees of the University of Alabama, is a non-profit organization organized and

operated pursuant to the laws of the State of Alabama, and at all time relevant

hereto was the employer of Smith.

                                    Jurisdiction

      4. The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

1333, 1343(d), 1343(4) and 2201; 42 U.S.C. §§ 1981, 1981a, 1983, 2000e et seq.

and the Fifth and Fourteenth Amendments to the United States Constitution. The

jurisdiction of this Court is invoked to secure protection of and redress deprivation

of rights secured by the above statutes, providing for injunctive and other relief

against discrimination based on race.

      5. The Plaintiff has fulfilled all conditions precedent to the institution of this

action pursuant to 42 U.S.C. Section 2000e et seq. She timely filed her charge of

discrimination within One-Hundred and Eighty (180) days of occurrence of the last

discriminatory act. She timely files this complaint within Ninety (90) days of the

receipt of her Right-to-Sue letter received from the Equal Employment


                                                                                      2
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 3 of 21



Opportunity Commission on May 28, 2019. The Notice-of-Right to sue is attached

to the complaint.

                                        Venue

      6. At all times relevant hereto The Defendants were and are located and

doing business in the Northern District of Alabama, Southern Division. All actions

complained of occurred within said district and division, making venue proper

pursuant to 28 U.S.C § 1391 (b)

                                Factual Allegations

      7. Smith was hired by UAB in approximately 2011 as a Care Manager in the

Department of Care Transitions. From her hire date until September 2017, Smith

had no disciplinary issues, no work performance issues and all her performance

appraisals had been good.

      8. In approximately June 2016 Alison Garretson was hired by UAB as

Executive Director of the Department of Care Transitions.

      9. At that time Smith was acting as a co-interim Director of care transition.

      10. Garretson divided the positions into a Director’s position for outpatient

care and a Director’s position for inpatient care.

      11. Smith interviewed for the Director’s position for in-patient care and

Garretson appointed her to the position in February 2017.




                                                                                      3
         Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 4 of 21



      12. The Director’s position for out-patient was not filled by Garretson until

December 2017, when Garretson chose Heather Bradley, a white female, for this

position.

      13.     Upon her hire, Garretson immediately began a number of new

initiatives, to attempt to speed-up and streamline the discharge process for in-

patient hospital patients and to decrease readmission rates for patients recently

discharged.

      14. Garretson placed the accomplishment of these initiatives and goals on

Smith.

      15. Garretson gave Smith no direction, plan guidance or suggestions as to

how to meet these goals.

      16. Garretson set unsubstantiated and arbitrary deadlines, initiatives and

goals for Smith and her department to meet.

      17. The criteria used to set and meet these goals were / are called metrics.

      18. The Case Management Department had metrics based on regulatory

guidelines, but the department’s performance had never been measured or

evaluated against those metrics.

      The software issues




                                                                                     4
          Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 5 of 21



       19. Garretson directed Smith to use a software program called “CT

Dashboard” to track and monitor the criteria patients needed to meet to be

discharged and when recently discharged patients were readmitted.

       20. This was a software program that Garretson had direct UAB’s internal IT

Department to develop that was supposed to interact with medical records

software.

       21. The 2 software programs were not compatible.

       22. As a result, much of the actions that were being performed by Smith and

her team were not being “captured” and reported by these software programs.

       23. This made it appear as though Smith and her team were not making what

Garretson considered to be “sufficient progress” on some of the goals and

initiatives.

       24. Smith continually worked with and consulted with UAB’s internal IT

department to reconcile the software programs.

       25. Smith was ultimately informed that there was nothing the IT department

could do, because of the way the CT Dashboard program had been designed.

       Smith’s additional duties and responsibilities

       26. As a result of these new initiatives and goals as described above, Smith

had to;




                                                                                 5
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 6 of 21



      A. Develop new policies and procedures to implement the initiatives to

reach the goals set by Garretson;

      B. Create and develop new positions;

      C. Hire staff to fill these positions;

      D. Train both the existing staff and new staff as to the new policies and

procedures as well as how to use the new and existing software programs.

      E. When the multiple issues arose regarding the incompatibility of the

software programs as described above, Garretson assigned Smith the responsibility

to attempt to resolve those issues, even though these issues were under the control

of departments and employees outside Smith’s authority.

      27. Garretson provided no guidance, assistance or suggestions to assist

Smith with any of Smith added responsibilities as described above.

      28. Smith complained to Garretson multiple times that she was overworked

and understaffed and that the goals and deadlines Garretson had set were

unrealistic.

      29. Garretson ignored her.

      Interference and impediment

      30       Garretson actively and intentionally interfered with Smith and

impeded her in the performance of her job, including, but not limited to:

      31. Garretson reassigned Smith’s administrative assistant to herself;


                                                                                 6
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 7 of 21



      32. Garretson implemented 4 staff meetings a day.

      33. Staff from other departments stopped participating; stating that 4

meetings in a day were a waste of time. Other departments stopped attending one

of the meetings. Care Management staff did not have consistent attendance in all

meetings and stated that so many meetings took away from productive time.

      34. The meetings were abandoned.

      35. Garretson required Smith to attend all staff evaluations when her

subordinate supervisors were evaluating their staff.

      36. When Smith attempted to delegate some of these duties and

responsibilities, Garretson refused.

      37. Smith developed and submitted multiple training and education plans for

her employees to Garretson, who systematically rejected them.

      38. Garretson did not specifically identify her objections, nor provide any

assistance, suggestions or guidance as to what the plans should be.

      39. Dr. Kellie Flood requested that Smith prepare a summary of the work

Smith and her department were doing with regards to speeding up and streamlining

the discharge process and to decrease readmission rates for presentation to other

physicians.




                                                                               7
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 8 of 21



      40. Smith solicited input and information from the Center for Patient Flow

(CPF) and Nursing departments, completed the summary and presented it to the

directors of those departments, who thought it was very good.

      41. When Garretson reviewed it she informed Smith “this not what I

wanted”.

      42. Smith re-worked the summary several times, soliciting input from

employees in the CPF and Nursing departments.

      43. Each time, Garretson rejected the summary.

      44. Smith and the employees from the other departments were confused as

to exactly what Garretson wanted in the summary, but Garretson could not or

would not convey that information to them.

      Communication

      45. Garretson would meet with Smith’s peers and communicate with them

and other employees in other departments regarding the initiatives and goals

without informing Smith.

      46. When Smith would then communicate with these individuals to obtain

information or updates, they would tell Smith they had already passed that

information to Garretson.




                                                                              8
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 9 of 21



      47. Garretson would schedule meetings for Smith and not inform her of the

topic(s) for the meetings, which would cause Smith to appear for the meetings

unprepared.

      48. A. Dr. Kellie Flood requested that Smith prepare a summary of the work

Smith and her department were doing with regards to speeding up and streamlining

the discharge process and to decrease readmission rates for presentation to other

physicians.

      B. Smith solicited input and information from the CPF and Nursing

departments, completed the summary and presented it to the directors of those

departments, who thought it was very good.

      C. When Garretson reviewed it she informed Smith “this not what I

wanted”.

      D. Smith re-worked the summary several times, soliciting input from

employees in the IT and Nursing departments.

      E. Each time, Garretson rejected the summary.

      F. Smith and the employees from the other departments were confused as to

exactly what Garretson wanted in the summary, but Garretson could not or would

not convey that information to them.

      Turnover




                                                                               9
         Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 10 of 21



        49. Garretson’s conduct caused a large amount of turnover in Smith’s

department.

        50. Garretson began requiring employees to work on weekends and

holidays;

        51. Garretson implemented 4 staff meetings a day.

        52. Staff from other departments stopped participating, stating that so

meetings in a day were a waste of time.

        53. The meetings were abandoned.

        54. Staff complained on numerous occasions to Smith that Garretson was

making changes to work flow without understanding the programs and the work

flow pattern, which caused more work for the staff.

        55. The staff would complain to Garretson, but she ignored them.

        56. Smith also passed along these complaints to Garretson, who ignored

them.

        57. Garretson would inappropriately criticize employees in front of other

employees.

        58. Garretson forced several of the members of Smith’s team to quit or take

a lesser position under threat of termination.

        59. All these employees were African-American.




                                                                                10
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 11 of 21



      60. Garretson’s conduct caused a turnover rate in Smith’s department of 22-

33%, which directly impeded Smith’s ability to meet the goals and initiatives

Garretson had set.

      61. A staff doctor observed and commented to Garretson and Smith that

Smith’s department was underperforming in part due to being understaffed.

      62. The doctor also noted the department was underperforming because

their patient burden suffered from psychosocial issues and had medically complex,

multiple issues with little to no social support system.

      63. Many of these patients were severely and / or chronically ill and waiting

on a bed at a nursing home of rehab hospital, which made discharging them in

accordance with Garretson’s initiatives and goals unreasonable and improbable.

      64. These issues impeded any ability to discharge these patients by and

artificially set deadline of 20 days.

      65. Further, if these patients were discharged before medically ready,

readmission within a short period of time was inevitable.

      66. These were medical issues over which Smith had no control.

      67. Garretson disagreed with this assessment, however, could offer no

assistance, suggestions or help in resolving these issues.

Smith is held accountable for performance by other departments




                                                                                 11
       Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 12 of 21



      68. Progress on the initiatives and goals set by Garretson were dependent on

the performance of other departments outside of Smith’s control, of which

Garretson was aware.

      69. Smith was in need of information regarding the CT Dashboard software

program and other software programs Garretson had directed Smith to use to

implement the initiatives and reach the goals Garretson had set.

      70. Garretson would not provide any information or assistance in obtaining

this information.

      71. Smith had to consult other departments to obtain such information and

assistance.

      72. Smith continually worked with and consulted with UAB’s internal IT

department to reconcile incompatible soft ware programs.

      73. Smith was ultimately informed that there was nothing the IT department

could do, because of the way the CT Dashboard program had been designed by

that department.

      74. There was a need within the Nursing Department for nursing staff to

update estimated discharge times in patients’ medical records so that Smith’s

department would have current information in planning a patient’s discharge.

      75. Garretson implemented 4 staff meetings a day.




                                                                               12
        Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 13 of 21



      76. Staff from other departments stopped participating; stating that so 4

meetings in a day were a waste of time.

      77. The meetings were abandoned.

      78. A staff doctor noted Smith’s department was underperforming because

their patient burden suffered from psychosocial issues and had medically complex,

multiple issues with little to no social support system.

      79. Many of these patients were severely and / or chronically ill and waiting

on a bed at a nursing home of rehab hospital, which made discharging them in

accordance with Garretson’s initiatives and goals unreasonable and improbable.

      80. These issues impeded any ability to discharge these patients by an

artificially set deadline of 20 days.

      81. Further, if these patients were discharged before medically ready,

readmission within a short period of time was inevitable.

      82. These were medical issues over which Smith had no control.

      January 2018 Performance Improvement Plan

      83. As a result of the above conduct by Garretson, Garretson placed Smith

on a performance improvement plan in 2018 to “support the concerns and

deficiencies as noted in 2017 annual performance review”.

      84. As noted above “the concerns and deficiencies” noted by Garretson in

her 2017 annual performance review of Smith were concerns and deficiencies


                                                                                 13
       Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 14 of 21



created by Garretson in an effort to make it impossible for Smith to accomplish

and achieve the initiatives and goals Garretson had set forth.

      First Written Counseling

      85. On April 23, 2018 Garretson issued Smith an ‘Employee Conference

Memorandum / Written Counseling ” detailing Smith’s unsatisfactory performance

which included the issues described above:

         A. Lack of sufficient number of staff meetings;

         B. inability to obtain and review data and present a summary to Garretson;

         C. Insufficient staff to meet key metrics.

      86. Garretson noted that Smith and her department were making progress

towards the initiatives and goals Garretson had set.

      87. Smiths (again) noted to Garretson that she did not have confidence in the

data provided by the software programs Garretson had directed her to use.

      88. Despite the above, Garretson stated that she had lost confidence in

Smith’s ability to conduct proactive planning, forward thinking and organization

for goal achievement and to meet deadlines.

      89. Garretson suggested that Smith accept a demotion to a supervisor’s

position, which Smith refused.

Second Written Counseling




                                                                                14
       Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 15 of 21



      90. On September 13, 2018 Garretson issued Smith a second ‘Employee

Conference Memorandum / Written Counseling” detailing Smith’s unsatisfactory

performance which included the issues described above:

      A. Failure to reduce the length of stay of the top 20 patients by 10%.

      B. Smith completed a checklist for directors to create a process using

another software program to track criteria for patients to be discharged, as a part of

the effort to reduce the length of stay of the top 20 patients by 10%.

      C. Smith created the checklist, but Garretson found it “lacked clarity”.

      D. Smith had approved PTO on the date that Garretson subsequently set a

meeting (knowing that Smith was scheduled to be off that day).

      E. Smith had communicated with another management employee to cover

the meeting for her, of which Garreston was aware.

      F. Despite this, Garretson falsely stated in the memorandum that Smith had

not arranged for coverage.

      91. Garreston had knowledge of Smith’s complaints and the issues Garreston

had created, as described above, which directly and negatively affected Smith’s

performance.

      92. Despite this, Garretson …”continued to have concerns about Smith’s

abilities to train her staff regarding new processes and her pattern of




                                                                                   15
         Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 16 of 21



ineffectiveness in initiating interdisciplinary team based process improvement

work.”

      93. This comment relates back to the issues described in paragraph 46

above.

      94. Garretson reported concerns by Hospitalist services regarding Smith’s

department being proactive.

      95. This was never previously shared with Smith.

      96. Smith disagreed with this concern, but also noted that due to high

turnover, lack of staff, lack of approved training and education plans and an

educator and incapable and incompatible software programs made it difficult for

her department to meet Garreston’s goals, although progress was being made.

      97. Garretson reported an alleged concern by Dr. Flood that while the

quality of work had improved, the ability to complete referrals prior to the patient

being medically ready had not.

      98. Smith agreed, but this deficiency was due to lack of staff, lack of

approved training and education plans and an educator and incapable and

incompatible software programs, all deficiencies Garretson had created.

      99. Garretson set specific goals to be met by Smith in the memorandum.

      100. Smith informed Garretson that these goals were not realistic due to lack

of staff, lack of approved training and education plans and an educator and


                                                                                 16
       Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 17 of 21



incapable and incompatible software programs, all deficiencies Garretson had

created.

      101. Garretson ignored her.

Termination

      102. On October 16, 2018 Garretson terminated Smith’s employment with

the Defendant.

      103. Garretson stated that the progress of implementing CT Dashboard

operational metrics was too slow.

      104. Some of the goals had been met and there was progress on the

remaining goals.

      105. Smith (again) informed Garretson that the slow progress was due to

conditions beyond her control: to lack of staff, lack of approved training and

education plans and an educator and incapable and incompatible software

programs, all deficiencies Garretson had created.

      106. As to Garretson’s conduct described above, such conduct was not

committed against other department directors under Garreston’s supervision who

were white.

      107. After Smith’s termination, 3 existing employees were temporarily

assigned to perform Smith’s job.




                                                                            17
          Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 18 of 21



         108. Ultimately 2 individuals were permanently hired to replace Smith, both

white.

                                      COUNT I

                                 Race Discrimination

                  Disparate treatment-adverse employment action

         109. Paragraphs One (1) through one-hundred and eight (108) are reallged

and incorporated herein by reference and made paragraph one-hundred and nine

(109).

         110. The above-described conduct represents disparate treatment of Smith

based on her race.

         A. Garettson placed unreasonable and unattainable goals and performance

measures on Smith that were not placed on similarly situated white employees.

         B. Garettson interfered with Smith’s performance of her duties without

cause and then disciplined Smith for failing to perform. Garettson did not interfere

with the performance of similarly-situated white employees.

         111. Garretson also treated other black employees in a similar manner.

         112. Ultimately, Garettson created circumstances on which to justify Smith’s

termination that are pretext for race discrimination

         113. Smith was terminated for behavior / conduct that has been committed

by similarly-situated white employees who were not terminated.


                                                                                    18
         Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 19 of 21



         114. As a result of the actions as described above, Smith was caused to

suffer and continues to suffer humiliation, embarrassment, physical, mental and

emotional anguish, loss of pay and benefits.

        WHEREFORE, PREMISES CONSIDERED, Smith respectfully prays that

this Honorable Court will assume jurisdiction of this action and after trial:

        A. Issue a declaratory judgment that the employment policies, practices,

procedures, conditions and customs of the Defendants are violative of the rights of

the Smith as secured by 42 U.S.C., Sections 1981, 1981a, and 2000(e) et. seq., as

amended.

        B. Grant Smith a permanent injunction, enjoining the Defendants, their

employees, servants, agents and those acting in concert with it and at their request

from continuing to violate the above cited laws.

        C. Award Smith an appropriate amount of lost wages, benefits and interest;

compensatory and punitive damages; cost of prosecuting this action and attorney's

fees.

        D. Smith further prays for such other, special, additional and further relief

and benefits as this Honorable Court may deem necessary and appropriate.




                                                                                  19
     Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 20 of 21



PLAINTIFF DEMANDS TRIAL

BY STRUCK JURY.

                                      Respectfully Submitted,


                                      /s/ James M. Wooten
                                      JAMES M. WOOTEN
                                      Attorney for the Plaintiff
                                      2001 Park Place North, suite 875
                                      Birmingham, Alabama 35203
                                      (205) 322-7707
                                      (205) 322-7779 fax
                                      ASB-1630-O40J
                                      jmwooten3162@gmail.com




                                                                         20
           Case 2:19-cv-01357-RDP Document 5 Filed 09/09/19 Page 21 of 21




                                   CERTIFICATE OF SERVICE

          I hereby certify that I have served a copy of the foregoing Amended Complaint via the

Court’s CM/ECF system to counsel for the Defendant on this the 9th of August, 2019 as follows:

Cary T. Wahlheim (TYN001)
General Counsel
UAB Health System
500 22nd Street South, Suite 504
Birmingham, AL 35233
(205) 975-0113
cwahlheim@uasystem.edu

- and –

David R. Mellon
University Counsel
The University of Alabama System
UAB Office of Counsel
1720 2nd Avenue South, Suite AB 820
Birmingham, AL 35294
(205) 934-3474
drmellon@uasystem.edu
Attorney for Defendant UAB Health System


                                                                  /s/ James M. Wooten




                                                                                            21
